UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


STEVEN WAYNE GOODMAN,                  
              Plaintiff-Appellant,
                 v.
VERNON SMITH, Doctor; LONNIE
SAUNDERS; ROB BYRD; DEBBIE
SWISHER; ROB MARSH, Doctor;
GREGORY SAATHOFF, Doctor; JOHN
DOE, I; JOHN DOE, II; JANE DOE;
UNIVERSITY OF VIRGINIA MEDICAL
CENTER; STEVE HOLLAR, Assistant                    No. 02-6313
Warden of Programs at ACC;
PAMELA SARGENT, Assistant Attorney
General for the Commonwealth;
CAPTAIN MASSEY, ACC; LIEUTENANT
DAWSON, ACC; LIEUTENANT BOYER,
ACC; MR. DAVENPORT, Counselor at
ACC; MR. PETERS, Inmate hearing
officer of ACC; PHYLLIS BIRD,
Director of the ACC Law Library,
               Defendants-Appellees.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Samuel G. Wilson, Chief District Judge.
                         (CA-00-986-7)

                      Submitted: January 30, 2003

                      Decided: February 14, 2003

    Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.
2                         GOODMAN v. SMITH
Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                              COUNSEL

Steven Wayne Goodman, Appellant Pro Se. Mark Ralph Davis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Rich-
mond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   In this 42 U.S.C. § 1983 (2000) action alleging deliberate indiffer-
ence to serious medical needs and retaliation, Steven Wayne Good-
man appeals from the district court’s orders granting summary
judgment on certain claims, dismissing the remaining claims under 28
U.S.C. § 1915A (2000),1 and denying various interlocutory orders.
We find that the district court erred in dismissing Goodman’s
amended claims of retaliation and conspiracy for failure to state a
claim. Thus, while we affirm the remainder of the district court’s
orders, we remand these claims for further consideration consistent
with this opinion.

                                   I.

   When the court granted summary judgment on Goodman’s remain-
ing claims and entered a final order, two defendants had not yet been
    1
    The district court may dismiss a complaint upon a finding that it is
"frivolous, malicious, or fails to state a claim upon which relief may be
granted." 28 U.S.C. § 1915A.
                           GOODMAN v. SMITH                              3
served: Gregory Saathoff, Chief Psychiatrist and Director of the
Augusta Correctional Center ("ACC"), and Mr. Davenport, counselor
at ACC. The district court had previously ordered the other Defen-
dants to provide the last known addresses for Saathoff and Davenport,
but Defendants never responded. The district court found that, since
the claims were properly dismissed, there was no need to pursue ser-
vice of these Defendants.

   Goodman contends that the district court erred in dismissing his
suit without compelling Defendants to comply with the court’s order
requiring disclosure of Davenport and Saathoff’s last known
addresses and waiting until their answers were filed. According to
Goodman, had those Defendants filed answers, Goodman could have
used their statements to strengthen his case. Also, in this appellate
issue, Goodman challenges the dismissal of the charges involving
these Defendants on the merits.

   Saathoff was a named defendant in Goodman’s original complaint
for charges of retaliation, which alleged that prison officials interfered
with his efforts to pursue a state malpractice action. According to
Goodman, grievance responses and his psychiatric file were altered
and he was subject to false institutional charges. The district court
granted summary judgment to Defendants on this claim.

   Retaliation against an inmate for the exercise of his right to access
the courts states a claim. Hudspeth v. Figgins, 584 F.2d 1345, 1348
(4th Cir. 1978). Retaliation by an official is actionable even if the act
would have been proper if taken for different reasons. American Civ.
Liberties Union v. Wicomico County, 999 F.2d 780, 785 (4th Cir.
1993). In order to state a retaliation claim, the "plaintiff must allege
either that the retaliatory act was taken in response to the exercise of
a constitutionally protected right or that the act itself violated such a
right." Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994). The plaintiff
must allege sufficient facts to warrant concern that the alleged retalia-
tion might have a chilling effect on the exercise of the right to access
the courts and show that he suffered more than de minimis inconve-
nience. Wicomico, 999 F.2d at 785-86 & n.6. The prisoner need not
succumb entirely or even partially to the threat; it is sufficient that the
retaliation was intended to limit the prisoner’s right of access to the
court and was reasonably calculated to have that effect. Hudspeth,
4                           GOODMAN v. SMITH
584 F.2d at 1348. However, the plaintiff must allege specific facts
supporting his claim of retaliation; bare assertions of retaliation do not
establish a claim of constitutional dimension. Adams, 40 F.3d at 75.

   Here, it is undisputed that Goodman was able to file his state action
and, at least at the time of the district court’s order, was actively pur-
suing it. Even assuming the Defendants falsified an institutional
charge against him, he failed to show how the Defendants’ actions
impacted his litigation of the suit, and he offered no specifics as to
the progression of his state suit. In addition, as the district court noted,
Goodman’s specific claims that Defendants falsified evidence are bet-
ter dealt with in the state suit where the evidence is at issue. Further,
Saathoff would not have had any insight into the impact of Defen-
dants’ actions on Goodman’s state suit, and thus, service on Saathoff
would not have altered the district court’s conclusions.

   Goodman also argues that there are material issues of fact with
regard to the disciplinary charge against him. Specifically, he chal-
lenges the Defendants’ interpretation of the various institutional poli-
cies regarding the handling of legal mail.2 However, even looking at
the policies and facts in the light most favorable to Goodman, he fails
to show any impact on his state litigation. Accordingly, we find that
the district court properly granted summary judgment on Goodman’s
original claims of retaliation.

   Davenport was a defendant in Goodman’s retaliation claims in his
amended complaint, which alleged that prison officials unreasonably
limited his access to the law library, filed a false disciplinary charge,
overrode his security level, and transferred him. Specifically, Good-
man claimed that his "all-day" library pass was revoked the same day
this action was filed on prison officials. Shortly thereafter, he was
falsely charged with assault. Then, even though Goodman did not
have sufficient points to raise his custody level, the administration
overrode his classification, ensuring that he had the necessary points
to effectuate a transfer. While awaiting transfer, Goodman was denied
requested materials from the law library. The district court dismissed
this claim under § 1915A.
    2
  Goodman was charged with misuse of legal mail for unrelated legal
mail forwarded by his mother.
                          GOODMAN v. SMITH                             5
   Goodman asserted on numerous occasions in the district court that
he was unable to file necessary responses and motions because he was
denied access to the law library and legal research. Further, on appeal,
Goodman claims that he was unable to properly present his case due
to Defendants’ actions. The Defendants never filed a motion for sum-
mary judgment on these claims. The district court dismissed the
claims for failure to state a claim, finding that Goodman had not dem-
onstrated an adverse impact on the exercise of his right to access the
courts.

   We disagree. Goodman specifically alleged that he had insufficient
resources to prepare his filings and meet filing deadlines. In addition,
the district court granted summary judgment on his original claims,
in part, because Goodman had not submitted any affidavits or witness
statements. However, Goodman averred that he could not research the
discovery rules and that he did not even have access to the federal
rules regarding summary judgment due to Defendants’ retaliatory
conduct. Moreover, the Defendants did not respond to these claims,
and the district court had earlier found that Goodman’s allegations
sufficiently stated a claim. The district court provided no reason for
reversing its own decision. We find that Goodman’s undisputed alle-
gations, if believed, show that the Defendants’ actions were based on
a retaliatory motive and had a chilling effect on the litigation of his
original claims. Further, the actions of Defendants—filing false
charges, transferring Goodman, and limiting his access to the library
during a period when he had court deadlines—amounted to more than
de minimis inconvenience. In addition, if, as Goodman alleges, Dav-
enport’s statements could aid his case, the district court erred in fail-
ing to enforce its order requiring disclosure of Davenport’s last
known address. Thus, we vacate the district court’s order dismissing
Goodman’s amended claims of retaliation and remand for further pro-
ceedings and additional efforts to effectuate service on Davenport.

                                   II.

   Goodman next challenges the rules preventing pro se litigants from
participating in the discovery process. As no such rules exist and there
is no evidence in the record that Goodman’s attempts to conduct dis-
covery were stymied, Goodman has no claim of error.
6                           GOODMAN v. SMITH
                                    III.

   Goodman argues that the district court erred in denying his motions
for appointment of counsel. The district court’s power to appoint
counsel in § 1983 actions is discretionary, and the district court
abuses its discretion only when the "indigent plaintiff presents excep-
tional circumstances." Whisenant v. Yuam, 739 F.2d 160, 163 (4th
Cir. 1984). The record reflects that Goodman had the capacity to ade-
quately present his claims pro se. His pleadings, while unnecessarily
lengthy, clearly presented the factual and legal background of his suit.
In addition, his claims of deliberate indifference and retaliation are
neither extraordinary nor legally complicated. Thus, the district court
did not abuse its discretion.3

                                    IV.

   Regarding Goodman’s remaining claims, we have examined his
arguments, the record on appeal, and the district court’s opinions, and
we find no reversible error. Thus, we affirm the remainder of the dis-
trict court’s orders on the reasoning of the district court. Goodman v.
Smith, No. CA-00-986-7 (W.D. Va. Dec. 27, 2000; Feb. 8 & May 15,
2001; and filed Jan. 10, 2002; entered Jan. 11, 2002). We vacate the
portion of the district court’s January 11, 2002 order dismissing
Goodman’s amended retaliation and conspiracy claims and remand
for further proceedings.

   We deny Goodman’s motions for appointment of counsel, to stay
his case, and to consolidate the case with another pending appeal. We
dispense with oral argument, because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                      AFFIRMED IN PART, VACATED
                                         IN PART, AND REMANDED
    3
   Moreover, although not addressed by the district court, Goodman paid
the filing fees for his suit and his appeal. Thus, there has not been a find-
ing that Goodman is indigent, a requirement for appointment of counsel.
Whisenant, 739 F.2d at 163 n.3.